Exhibit 10.6 SERIES A PREFERRED STOCKHOLDER CONSENT AND WAIVER THIS SERIES A PREFERRED STOCKHOLDER CONSENT AND WAIVER (the “Consent and Waiver”) is entered into as of March 27, 2008 (the “Effective Date”) by and between Pacific Ethanol, Inc., a Delaware corporation (the “Company”), and Cascade Investment, L.L.C., a Washington limited liability company (the “Cascade”). Reference is hereby made to the Company’s Certificate of Designations, Powers, Preferences and Rights of the Series A Cumulative Redeemable Convertible Preferred Stock (the “Series A Certificate of Designations”) with respect to the Company’s Series A Cumulative Redeemable Convertible Preferred Stock, $.001 par value per share (the “Series A Preferred Stock”), a copy of which is attached hereto as Exhibit A. All capitalized terms used but not defined herein shall have the meanings set forth in the Series A Certificate of Designations. R E C I T A L S A.Pursuant to that certain Securities Purchase Agreement dated March 18, 2008 (the “Securities Purchase Agreement”) by and between the Company and Lyles United, LLC, a Delaware limited liability company (“Lyles United”), a copy of which is attached hereto as Exhibit B, the Company proposes to sell and issue to Lyles United the following: (i) 2,051,282shares (the “Preferred Shares”) of the Company’s Series B Cumulative Convertible Preferred
